Order unanimously reversed, with twenty dollars costs and disbursements, and the motion granted to the extent of directing respondent board of education to pay petitioners at the rate of $2,195 per annum from the date of their respective reinstatements to service to June 30, 1937, and at the rate of $2,340 per annum from that date to December 31, 1937, the date upon which the new rate fixed by the board of education became effective. No opinion. Settle order on notice. Present — Martin, P. J., O’Malley, Townley, Cohn and Callahan, JJ.